DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7, 11-15, 17-19, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Yaginuma et al. (US 6,495,190).
Yaginuma discloses a method as in claim 17 of making a cellulose containing composite by apply mechanical shear to obtain a fine cellulose having an average particle size of 8 microns or less using a media agitating mill as in claims 1 and claim 2 (col. 8, lines 56-65, col. 12, lines 15-24 ).  Claim 17 differs from the reference in the limitations as to the composition of claim 1.  However,  the US Patent Office does not have the facilities to determine inherent characteristics and size of particles as in claim 1.  As the method and apparatus have been disclosed by Yaginuma et al. , it is seen that the limitations of claims 1 and 2 have been met.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a method of making a cellulose composition as disclosed above by Yaginuma et al.   One of ordinary skill in the art would have been motivated to make a fiber composition as disclosed by Yaginuma et al. since the method of using an agitating mill was known to make small particles.  One of ordinary skill in the art would have an expectation of success in making fine particles, since the reference discloses the method of making such.  
Claim 18 requires a media agitating mill (col. 8, lines 56-65, col. 12, lines 15-24 , or para. 38).  
Claim 19 requires a wet media agitating mill treatment.  The reference discloses that a slurry can be attrited, indicating that the agitating mill can use wet ingredients (col. 9, lines 1-5, col. 12, lines 10-14).  Also, Yumingana et al. discloses that the media agitating mill can be a wet roll mill,  a wet ball mill,  or a wet beads mill (col. 8, lines 56-65).    
Claim 21 requires that the temperature of the agitating mill increases to a certain amount.  However, the addition of 50 C degrees plus is seen to be room temperature which is seen as a normal operating temperature, absent arguments to the contrary.  
Claim 1 is to the composition containing a fine particle composition in the use of oil of less than 20% mass%, which reads on zero amounts.  However, the reference to Yaginuma et al. discloses that the cellulose composition can contain 1.0% corn oil (col. 18, lines 15-35).   The micron size can be large than 100 microns and the modal diameter is 5 microns.  Yaginuma et al. discloses a micron size of 10 microns (col. 10, lines 60-68).  Official Notice is taken that the cellulose is insoluble fiber which cannot be digested.  Claim 1 differs from the reference in the modal diameter of 5 microns to 400 microns, and in the use of ultrasonication to make a particular modal diameter size and in the use of the formula  as to long diameter , starting with the 4th wherein clause.  The modal diameter and the formula as to long and short diameters is not disclosed by the reference.  However, the US Patent Office is not able to make such determinations, which are seen as being inherent to the process which has been disclosed by Yaginuma et al.  The use of ultrasonication is seen as a process limitation in a composition claim and is not given weight.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make an insoluble dietary fiber as disclosed by above by Yaginuma et al, since the method of Yaginuma et al. would have made the claimed composition.   One of ordinary skill in the art would have been motivated to make an insoluble fiber composition as disclosed by Yaginuma et al. since the method of using an agitating mill was known to make small particles was disclosed and the other ingredients were disclosed as above.    One of ordinary skill in the art would have an expectation of success in making fine particles, since the reference discloses the composition and the method of making such a composition.    
Claim 2 requires that the water content is 75% of the composition.  The reference discloses 79.4% by weight water (col. 4, lines 40-45).  
Ultrasonification is a process limitation in a composition claim, as in claim 3, as in “after ultrasonication”, and is not given weight, or the degree  of grinding as in increasing a numerical value as in claim 14.     
It is not known what the emulsification capacity as in claim 4 would have been in the composition of Yaginuma et al.  The reference to Yaginuma discloses the use of 1.5% cellulose (col. 18, lines 15-35).  Nothing is seen at this time that the ingredients would not have stayed in an emulsified state since the mixture was homogenized.  
Claim 5 further requires that the fine particle composite is in an amount of 4-98 % mass.  
	In re Boesch, 617 F.2d 272, 276, 205 USPQ 215, 219 (CCPA 1980).  In developing an insoluble dietary fiber (IDF)composition, properties such as amounts of insoluble fiber are important.  It appears that the precise ingredients as well as their proportions affect the effect of fiber on one’s digestion, and thus are result effective variables which one of ordinary skill in the art would routinely optimize.   Therefore, it would have been within the skill of the ordinary worker to determine the amounts of insoluble fiber in a composition depending on its use.  
	Claim 6 requires the IDF is from an edible part and an inedible part of an insoluble dietary fiber comprising food material, and claim 7 that the inedible and edible parts are from the same insoluble dietary fiber material.  Cellulose as in Yaginuma et al. is of course indigestible and sources edible  and inedible such as fruits and vegetables and Official notice is taken of this.  
Claim 11 requires that the IDF is a ground product in a food material.  Yaginuma et al. discloses a ground fiber in a food composition (col. 3, lines 15-35).   
The fiber of Yaginuma et al. was made in a media agitating mill and can be wet agitating mill as in claim 12 and 13 (col. 8, lines 56-65, col. 12, lines 15-24).    
Yaginuma et al. discloses a food  (col.18, lines 24-40) as in claim 15.
Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Yaginuma et al. as applied to claims 1-7, 11-15, 17-19, 21  above, and further in view of Anne (“insoluble fiber in fruits”) and Kenjiro (JP 5192139) (Applicants’ reference).  
Claims 8-10 requires various types of seeds, grains, beans, vegetables and fruits, stems and skins and pods which contain insoluble fiber and particular sources.  Anne discloses that it was known that fruits contain insoluble fiber (page 1 ).  Official notice is taken that the other claimed fruits and vegetables and nuts and seeds contain insoluble fiber which is easily ascertained in the prior literature as to the amounts.  Kenjiro discloses pulverizing materials such as peels and germs of soybeans, and stalks and roots of other plants  with a wet type single step device.  Therefore, it would have been obvious to use known plants for their insoluble fiber as shown by Anne and other plants parts as disclosed by Kenjiro as claimed in the composition of Yaginuma et al. since all plants contain such.   One would have been motivated to use known sources of fiber as taught by Anne and Kenjiro,  in particularly, since they contribute nutrition to foods.  One would have an expectation of success to add fiber to the diet as disclosed by Anne, since fruits are routinely eaten for both their fiber and other nutritional characteristics, and fiber is inherently part of the plants and stems to be pulverized as disclosed by Kenjiro.  
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Yaginuma et al. as applied to claims 1-7, 11-15, 17-19, 21 above, and further in view of Baer et al.
Claim 16 is to a liquid seasoning containing the composition of claim 1.  Baer et al. discloses a fat free food product such as a pourable dressing or viscous dressing, using microcrystalline cellulose which has been treated to reduce its size to less than 25 microns (abstract).  As it is not known exactly what ingredients constitute a liquid seasoning, and the product of claim 1 is basically a type of fiber, which MC is also, since it is made of cellulose (non-digestible).  The product is seen to be liquid since it is pourable, but viscous (abstract).   Official Notice is taken that dressings have some type of seasoning to make them flavorful.   Therefore, it would have been obvious to make a composition containing a fiber made by a different method than the claims which contain seasonings.  One would have been motivated to use a fiber to make a liquid seasoning, since the reference to Baer et al. discloses that a type of fiber, such as MC can be used in an aqueous dispersion and one would have had an expectation of success using a treated fiber in a liquid seasoning for the same function of adding viscosity to the product.  
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Yaginuma et al.  as applied to claims 1-7, 11-15, 17-19, 21  above, and further in view of Lang et al. (US 8,118,247 B2 ). 
Claim 20 further requires that a pressure in the mill of 0.01 MPA to 1 MPA can be used.  Claim 20 further requires an operating pressure of 0.01 Mpa to 1 Mpa.  Applicants’ specification discloses that that the pressure (which is 0 because no pressure is applied in the treatment under normal pressure (0124) was adjusted during treatment is the pressure applying in the tables .  Table 3 shows  a pressure  of normal (0) and 0.35, .30, .10 MPa’s.  Lang et al.  discloses that the pressure in a grinding chamber can increase considerably (paragraph before “it is therefore an object of invention”).   Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a method of making a cellulose composition as disclosed above by Yaginuma et al.  and to recognize as disclosed by Lang et al. that the pressure in the system would increase, and operate the mill accordingly.  It would have been within the ordinary skill in the art to operate the mill in order to make an acceptable product.   One of ordinary skill in the art would have been motivated to make a fiber composition as disclosed by Yaginuma et al., since the method of using an agitating mill was known to make small particles and the reference to Lang et al. discloses that it was known that the pressure in the system would increase with operating time.   One of ordinary skill in the art would have an expectation of success in making fine particles, using particular pressures, since Lang et al. disclose that pressure increases during milling, and it would have been obvious to manage the temperature so as to make an acceptable product.  

             Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELEN F HEGGESTAD whose telephone number is 571-272-1404.  The examiner can normally be reached on Monday, Tuesday, and Friday from 10:00 to 4:00.  The Examiner can be reached at Helen.Heggestad@USPTO.gov on  Wednesdays, and Thursdays, and from 8-12 AM on those days.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ms. Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

	/HELEN F HEGGESTAD/           Primary Examiner, Art Unit 1793                                                                                                                                                                                               	HFH 5-9-22